TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00184-CR





Gary Franklin, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 933724, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant’s brief was due October 28, 2005.  Appellant’s appointed attorney, Mr.
Michael E. Stork, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated and the district court is ordered to conduct a hearing to determine
whether counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  If present counsel is not prepared to prosecute this
appeal in a timely fashion, the court shall appoint substitute counsel who will effectively represent
appellant on appeal.  A record from this hearing, including copies of all findings and orders and a
transcription of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as
a supplemental record no later than February 3, 2006.  Rule 38.8(b)(3).
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   January 5, 2006
Do Not Publish